ATTORNEY GRIEVANCE COMMISSION                          *         IN THE
  OF MARYLAND                                                    COURT OF APPEALS
                                                        *        OF MARYLAND
                 Petitioner
                                                        *        Misc. Docket AG No. 89
V.
                                                        *        September Term, 2016

MARIANNE ELIZABETH MORRIS                              *


                Respondent.                            *


                                                    ORDER

       This matter came before the Court on the Joint Petition            of the Attorney Grievance

Commission      of Maryland      and Respondent, Marianne Elizabeth Morris, to indeﬁnitely

suspend the Respondent from the practice         of law for violations of Rules     8.4(a)—(d)   of the

Maryland Lawyers’ Rules           of Professional   Conduct.     The Court having considered the


                                                _
Petition, and the record herein, it is this 7th day        of September, 2017;

       ORDERED, that the Respondent, Marianne Elizabeth Morris, be indeﬁnitely

suspended from the practice       of law in the State of Maryland, effective thirty (30) days from

the date   of this Order;   and it is further

       ORDERED, that, thirty (30) days from the date           of this Order, the Clerk of this Court

shall strike the name   of Marianne Elizabeth Morris from the register of attorneys in the Court

and certify that fact to the trustees   of the Client Protection Fund of the Bar of Maryland and

all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-762(b).


                                                           /s/ Clayton Greene Jr.
                                                       Senior Judge